DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an information providing apparatus” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The information providing apparatus will be interpreted as one or more computers as recited in the specification(Paragraph 0025).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 recites the limitation "the posted map".  There is insufficient antecedent basis for this limitation in the claims. The applicant claims “maps have been posted” and later claims “the posted map”. It is not clear to the examiner how to specify a specific map from a plurality of posted maps. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
Claims 2-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruji JP 2004264108 A (provided in IDS submitted on 02/14/2022, the applicant has provided an English Translation upon which the examiner is relying, hence Haruji) in view of Hiroyuki JPH0843111 A (provided in IDS submitted on 02/14/2022, the applicant has provided an English Translation upon which the examiner is relying, hence Hiroyuki).
In re claims 1, 17, and 18, Haruji discloses providing index information for informing a moving body carrying a book including a map and a specific GPS terminal of the position on a map corresponding to the current position of the moving bode (Page 1, industrial applicability) and teaches the following:
a communication 1/0 interface; and a processor, configured to receive position information indicating a current position of a terminal device from the terminal device through the communication I/O interface (Page 2, 1st Paragraph);
specify a target publication from a publication on which maps have been posted based on the position information;  acquire information regarding the posted map on the target publication; generate map information indicating where the current position is described on the posted map of the target publication based on the acquired information; and transmit the generated map information to the terminal device through the communication I/O interface (Page 2, line 54+)
However, Haruji discloses a book including a map but doesn’t explicitly teach a plurality of publications
Nevertheless, Hiroyuki discloses a way to check position of a vehicle in a map book and teaches a plurality of publications (Abstract)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Haruji reference to include a plurality of map books, as taught by Hiroyuki, in order to easily confirm a current position of a vehicle on a map book while the vehicle is traveling (Hiroyuki, Paragraph 0004).
In re claim 2, Hiroyuki teaches the following:
wherein the processor specifies the target publication satisfying a condition of easy acquisition from the plurality of publications, by comparing a place in which each publication is provided and the position indicated by the position information to each other (Paragraph 0005)
In re claims 3-4, Haruji teaches the following:
wherein the map information further comprises information indicating a post place of the current position of the terminal device indicated by the position information on the map of the target publication (Page 3)
In re claims 5-8, Haruji teaches the following:
wherein the map information further comprises route information which sequentially indicates post places corresponding to a route from the current position of the terminal device indicated by the position information to a destination on the map of the target publication (Fig.7, and Pages 6-7)
In re claim 19, Hiroyuki teaches the following:
wherein the plurality of publications on which maps have been posted are a plurality of printed publications with printed maps (Abstract)
In re claim 20, Haruji teaches the following:
wherein the map information indicates on which page of the target publication the current position is described (Page 5)

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruji in view of Hiroyuki as discussed above and further in view of Nakano JP 20180636607A (The examiner has provided an English translation upon which he’s relying, hence Nakano).
In re claims 9-16, Haruji discloses the claimed invention as recited above but doesn’t explicitly teach the following:
determine a use language to be used by a user of the terminal device from at least one of language setting information of the terminal device or use information of a translation service; specify a position of a specific facility corresponding to the use language according to the current position of the terminal device, wherein the map information further comprises information indicating the specific facility on the map of the target publication
Nevertheless, Nakano discloses acquiring content corresponding to a specified language from a content server and reproducing the content on a mobile terminal device and teaches the following:
determine a use language to be used by a user of the terminal device from at least one of language setting information of the terminal device or use information of a translation service; specify a position of a specific facility corresponding to the use language according to the current position of the terminal device, wherein the map information further comprises information indicating the specific facility on the map of the target publication (Abstract, Page 3, Paragraphs 4-5, and Page 4, Paragraph 2)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Haruji reference to include the language specifying section, as taught by Nakano, in order to reproduce a content including guidance information of the object with a desired language (Nakano, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norton et al US 2019/0087078 A1 discloses method and apparatus for mapping devices by using posted maps.
Schmitt et al US 2017/0090441 A1 discloses a building management system (BMS) that includes building equipment located within a building space and a controller that receives input from the building equipment and provides a control signal to the building equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/           Primary Examiner, Art Unit 3669